Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending, claims 13-20 are withdrawn, and claims1, 7,  and 10-13 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowley (U.S. 2,730,900) in view of MatWeb (MatWeb Material Property Data Pb-In Solder Alloy).
With respect to claims 1 and 7, Rowley discloses a link assembly (figures 1-2), comprising: 
a first detection line (7); 
a second detection line (4/9); and 
a fusible link comprising (figure 2): 
a first substrate (19) defining a first substrate coupling aperture (aperture at 24) having a first end (at 22), a second end (including 24 and 25), a first substrate coupling protrusion (25), a first solid planar layer present between the first substrate coupling protrusion and the first substrate coupling aperture (as seen in figure 2, 24 and 25 area  apart of a solid plate/link), the first end coupled with the first detection line (7 is inserted into 22); 
a second substrate (21) defining a second substrate coupling aperture (26) having a first end (23), a second end (including 26 and 27), a second solid planar layer present between the second substrate coupling protrusion and the second substrate coupling aperture (figure 2, 26 and 27 are a part of a solid plate/link) and a second substrate coupling aperture (27), with a the first end coupled with the second detection line (4 coupled to 23); and
a solder layer (layer 28 is understood as being a form of solder) directly bonded to the second end of the first substrate and the second end of the second substrate (as seen in figure 1 and 2), the first substrate coupling aperture to align with the second substrate coupling protrusion (shown in figure 1), the second substrate coupling aperture to align with the first substrate coupling protrusion (shown in figure 1); wherein the solder layer is a thermally sensitive material (layer 28 being a fusible composition that cements the two parts of the link together elevated temperatures releasing the linked elements, column 2 rows12-22), the first solid planar layer to align with the second solid planar layer (figures 1 and 2, as noted 19 and 21 align), but fails to disclose said solder has a lead content of at least 80%. 
MatWeb (see provided NPL) discloses a solder having 81% Lead, noting that such a solder is lead-indium solders designed to cover the temperature range of 165°C-275°C. All have the minimum gold-leaching characteristics of lead-indium as well as good thermal fatigue properties. 
It would have been obvious to one having ordinary skill in the art to utilize the solder material of MatWeb as the layer of melting material in Rowley, allowing the solder to have the minimum gold-leaching characteristics as desired as well as good thermal fatigue properties, noting such a solder allows for good tensile strength noted at 5550 psi. 
With respect to claims 2 and 8, Rowley discloses as modified discloses the first substrate and the second substrate each include a plating to interface with the solder layer (being the sides of the plate of 19 and 21 in which the noted material (solder) is placed). 

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowley and MatWeb as applied to claims 1 and 7 above, and further in view of Lee (U.S. 4,738,314).
With respect to claims 3 and 9, Rowley discloses the fusible link assembly, but fails to disclose the plating is at least one of a Nickel based, Gold based, or Silver based alloy.  
Lee discloses, column 3 rows 14-18, the sheets/plates can be manufactured from silver or gold depending upon the corrosive nature of the atmosphere.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such a plating as disclosed by Lee into the system of Rowley, allowing their surface to either be made from or coated with such materials prevent any unwanted corrosion (based on the corrosive nature of the atmosphere). 

Claims 4-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowley and MatWeb as applied to claims 1 and 7 above, and further in view of De Vries.
With respect to claims 4-6 and 10-12, Rowley as modified discloses the fusible link, but fails to disclose a corrosive resistant coating, the corrosive resistant coating is a silicone based paint and the corrosive silicone based paint is configured to withstand temperatures of 500°F- 575°F.
De Vries discloses, paragraph 0049, using a silicon paint on the links of the fusible elements to allow for the device to collect heat more efficiently to allow the element to activate in response to radiation alone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the paint of De Vries onto that of Rowley to allow for efficient heating of the fusible link. The examiner also notes, the specific paint is noted as Thurmolax Solar Coating, which has a heat resistance of 1000 degrees F, as well as withstanding repeated thermal cycling and resistant to UV degradation (see previously attached NPL in the prior office action).
Response to Arguments/Amendments
	The Amendment filed (04/29/2022) has been entered. Currently claims 1-20 are pending, claims 13-20 are withdrawn, and claims1, 7,  and 10-13 are amended. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (03/14/2022). 	
	Applicant’s arguments with respect to claim(s) rejected above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As applicants amendments overcame the previous primary rejection. Examiner notes the request for rejoinder for the method claim, the method claim still does not include all the limitations of the apparatus claim, the examiner notes in any allowance given the method claim includes all limitations of the apparatus it will be rejoined. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752